DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3 June 2021 has been entered.  
Applicant’s arguments from 3 June 2021 with respect to the 35 USC § 112 rejections (pages 7-12) were persuasive, and the amendments to claims 4, 11, and 18 have overcome every § 112 objection.  As a result, the 35 USC § 112 rejections have been withdrawn.  
Applicant’s arguments with respect to the 35 USC § 103 rejections were fully considered, but the arguments were not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 3 June 2021, the status of the claims is as follows: Claims 4, 11, and 18 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue et al. (US-20110108548-A1) in view of Torngren et al. (US-20040004074-A1).
Regarding claim 1, Nobue teaches a solid state radio frequency generation system (“using a semiconductor element,” abstract) for an electromagnetic cooking device (“microwave heating apparatus, abstract”) having an enclosed cavity in which a food load is placed (fig. 1, elements 100 and 101), the solid state radio frequency generation system (“microwave generation part”, fig. 1, element 10) comprising: a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 1, element 11); an RF feed (“first feeding part,” fig. 1, element 105) configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load (“a first feeding part 105 for supplying the microwave into the first heating chamber 100a accommodating the article to be heated 101,” para 0059), the RF feed configured to receive reflected electromagnetic radiation from the enclosed cavity (“reflected microwave returned…via the first feeding part 105,” para 0063); a high-power RF amplifier coupled between the small signal generator and the RF feed (“microwave amplification parts,” fig. 1, elements 112 and 114), the high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator (“circulator,” fig. 1, element 18) for directing the amplified output signal to the RF feed (“via a circulator 118,” para 0063; also depicted in fig. 1) and for redirecting any reflected waves and their associated power received from the RF feed (“reflected microwave returned from the first heating chamber 100a to the circulator 118 via the first feeding part 105,” para 0063) and a hardware protection component (“power detection part,” fig. 1, element 119; and “control part,” fig. 1, element 120) for detecting backward power in the reflected electromagnetic radiation received by the RF feed (“power detection part 119 is arranged in a transmission passage between the circulator 118 and the second feeding part 106,” para 0064) and for reducing power supplied to the at least one amplifying stage if the backward power exceeds a power threshold (10% threshold, G112, shown in fig. 2; “when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency, and/or controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070) within a time scale (“action time,” fig. 4, depicted in step S127 and described in para 0091) that prevents electrical stress or damage to the circulator (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Torngren, para 0027), of which a limiting value of a power could be determined indicating when the cavity of the microwave oven is to be considered empty and may be switched off or at least adjusted to lower power (Torngren, para 0018).
Regarding claim 2, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0090) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0090).
Regarding claim 3, Nobue teaches wherein the circulator has a maximum power rating of less than a maximum backward power (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) to which the circulator could be exposed (the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 4, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0073; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 5, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) comprises a comparator (control part fig. 1, element 120) for comparing the backward power (“control part 120 receives signals detected by the power detection part 119,” para 0065) to the power threshold (“when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency,” para 0070), wherein the power threshold is adjustable (“absolute value of the reflected power corresponding to 10% of the rated output serving as a reference value is exceeded,” para 0132; the reference value is the value of the power that is initially transmitted into the microwave; microwave power is adjustable “less than 100 W,” para 0072).
Regarding claim 6, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) further comprises a power control coupled to an output of the comparator (fig. 1, arrow from control part 120 to semiconductor 11) for reducing the power supplied to the at least one amplifier stage (“the control part 120 supplies predetermined drive power voltage to the former microwave amplification part 112 and the main microwave amplification part 114,” para 0072) when the output of the comparator represents that the backward power exceeds the power threshold (“when this 10% level is exceeded, the control part 120 …controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070).
Regarding claim 8, Nobue teaches a solid state radio frequency generation system (“using a semiconductor element,” abstract) for an electromagnetic cooking device (“microwave heating apparatus, abstract”) having an enclosed cavity in which a food load is placed (fig. 6, elements 100 and 101), the solid state radio frequency generation system (“microwave generation part”, fig. 6, element 10) comprising: a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 6, element 11); a plurality of RF feeds (fig. 1, elements 105a, 105b, 106a, and 106b) configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load (para 0122), the plurality of RF feeds each configured to receive reflected electromagnetic radiation from the enclosed cavity (para 0125); a set of high-power RF amplifiers coupled to the plurality of RF feeds (fig. 6, element 10), each high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator fig. 6, elements 219a and 219b) for directing the amplified output signal to the RF feed (para 0125) and for redirecting any reflected waves and their associated power received from the RF feed (para 0125); and a hardware protection component (fig. 6, detection parts 220a, 220b and control part 221) for detecting backward power in the reflected electromagnetic radiation received by the plurality of RF feeds (para 0128) and for reducing power supplied to the plurality of high-power amplifiers if the backward power from any one of the plurality of RF feeds exceeds a power threshold (para 0149) within a time scale (“action time,” fig. 9, depicted in step 227 and described in para 0150) that prevents electrical stress or damage to the circulator of one of the plurality of high-power RF amplifiers (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Therefore, it would have been obvious to adapt Nobue in view of Torngren to provide a dummy load in order to convert reflected microwaves to a dummy load to be converted into waste heat (Torngren, para 0027), of which a limiting value of a power could be determined indicating when the cavity of the microwave oven is to be considered empty and may be switched off or at least adjusted to lower power (Torngren, para 0018).
Regarding claim 9, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0149) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0149).
Regarding claim 10, Nobue teaches wherein the circulator of each of the plurality of high-power RF amplifiers has a maximum power rating of less than a maximum backward power (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) to which the the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 11, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0135; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 12, Nobue teaches wherein the hardware protection component (fig. 6, the detection parts 220a, 220b and control part 221 comprise the hardware protection component) comprises a comparator (fig. 6, control part, 221) for comparing the backward power to the power threshold (paras 0127, 132), wherein the power threshold is adjustable (power threshold of 10% will change based on the input; variable power input described, para 0134).
Regarding claim 13, Nobue teaches wherein the hardware protection component (fig. 6, detection parts 220a, 220b and control part 221) further comprises a power control coupled to an output of the comparator (fig. 6, arrow from control part 221 to power divider 212) for reducing the power supplied to each of the plurality of high-power RF amplifiers (para 0117) when the output of the comparator represents that the backward power exceeds the power threshold (para 0113).
Regarding claim 15, Nobue teaches an electromagnetic cooking device (“microwave heating apparatus, abstract”) comprising: an enclosed cavity in which a food load is placed (fig. 1, elements 100 and 101); a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 1, element 11); an RF feed (“first feeding part,” fig. 1, element 105) configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load (“a first feeding part 105 for supplying the microwave into the first heating chamber 100a accommodating the article to be heated 101,” para 0059), the RF feed configured to receive reflected electromagnetic radiation from the enclosed cavity (“reflected microwave returned…via the first feeding part 105,” para 0063); a high-“microwave amplification parts,” fig. 1, elements 112 and 114), the high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator (“circulator,” fig. 1, element 18) for directing the amplified output signal to the RF feed (“via a circulator 118,” para 0063; also depicted in fig. 1) and for redirecting any reflected waves and their associated power received from the RF feed (“reflected microwave returned from the first heating chamber 100a to the circulator 118 via the first feeding part 105,” para 0063); and a hardware protection component (“power detection part,” fig. 1, element 119 and “control part,” fig. 1, element 120) for detecting backward power in the reflected electromagnetic radiation received by the RF feed (“power detection part 119 is arranged in a transmission passage between the circulator 118 and the second feeding part 106,” para 0064) and for reducing power supplied to the at least one amplifying stage if the backward power exceeds a power threshold (10% threshold, G112, shown in fig. 2; “when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency, and/or controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070) within a time scale (“action time,” fig. 4, depicted in step S127 and described in para 0091) that prevents electrical stress or damage to the circulator (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Therefore, it would have been obvious to adapt Nobue in view of Torngren to provide a dummy load in order to convert reflected microwaves to a dummy load to be converted into waste heat (Torngren, para 0027), of which a limiting value of a power could be determined indicating when the Torngren, para 0018).
Regarding claim 16, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0090) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0090).
Regarding claim 17, Nobue teaches wherein the circulator has a maximum power rating (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) of less than a maximum backward power to which the circulator could be exposed (the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 18, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0073; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 19, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) comprises a comparator (control part fig. 1, element 120) for comparing the backward power (“control part 120 receives signals detected by the power detection part 119,” para 0065) to the power threshold (“when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency,” para 0070), wherein the power threshold is adjustable (“absolute value of the reflected power corresponding to 10% of the rated output serving as a reference value is exceeded,” para 0132; the reference value is the value of the power that is initially transmitted into the microwave; microwave power is adjustable “less than 100 W,” para 0072).
Regarding claim 20, Nobue teaches wherein the hardware protection component (detection part, fig. 1, element 119 and “control part,” fig. 1, element 120) further comprises a power control coupled to an output of the comparator (fig. 1, arrow from control part 120 to semiconductor 11) for reducing the power supplied to the at least one amplifier stage (“the control part 120 supplies predetermined drive power voltage to the former microwave amplification part 112 and the main microwave amplification part 114,” para 0072) when the output of the comparator represents that the backward power exceeds the power threshold (“when this 10% level is exceeded, the control part 120 …controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue in view of Torngren, as applied to claims 1, 5-6, 8, and 12-13 above and further in view of Guatta et al. (WO-2015099649-A1).
Nobue and Torngren do not teach claim 7.
However, Guatta teaches wherein the power control (controller, fig. 1, element 40) reduces the power supplied (para 0029) to the at least one amplifier stage (fig. 1, elements 26 and 28) by interrupting the supply of power to the at least one amplifier stage (controller 40 can interrupt power provided by the RF generator 24, para 0028; in fig. 1, generator 24 is comprised of amplifiers 26 and 28, para 0011).
Therefore, it would have been to adapt Nobue and Torngren in view of Guatta to provide wherein the power control reduces the power supplied to the at least one amplifier stage by interrupting the supply of power to the at least one amplifier stage to add a interrupting circuit to monitor for and detect a fault in the device (Guatta, para 0002).
Nobue and Torngren do not teach claim 14.
controller, fig. 1, element 40) reduces the power supplied (para 0029) to each of the plurality of high-power RF amplifiers (fig. 1, elements 26 and 28) by interrupting the supply of power to each of the plurality of high-power RF amplifiers (controller 40 can interrupt power provided by the RF generator 24, para 0028; in fig. 1, generator 24 is comprised of amplifiers 26 and 28, para 0011).
Therefore, it would have been to adapt Nobue and Torngren in view of Guatta to provide wherein the power control reduces the power supplied to the at least one amplifier stage by interrupting the supply of power to the at least one amplifier stage to add a interrupting circuit to monitor for and detect a fault in the device (Guatta, para 0002).
	Response to Argument
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. 
The Office appreciates the arguments provided on pages 7-12 by the Applicant concerning the rejections made under the authority provided to the USPTO by 35 USC § 112 and agrees that the claims are definite in view of the Specification.  As a result, the Office has withdrawn the 35 USC § 112 rejections in this current Office action.
However, the Office respectfully disagrees that the primary reference—Nobue et al. (US-20110108548-A1)— “does not disclose anything about possible damage to the circulator” (page 13) and that Nobue “teaches away from the use of such a dummy load” (page 14).
On pages 13-14 of the Arguments, the Applicant states the following:
“A power detection part 119 detects a power amount of the microwave transmitted from the circulator 118 to the second feeding part 106 and a power amount of the reflected microwave returned from the second heating chamber 100b to the circulator via the second feeding part 106. These detected power amounts are used to determine the ratios shown in Fig. 2 of Nobue et al., and if the ratio of the reflected power is 10% or more, the control part 120 changes the oscillating frequency of the microwave oscillation part 11 to a different frequency and/or reduces the drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation Instead, in paragraph [0003], Nobue et al. discloses the fear that the microwave generation part could be damaged if exposed to high heat caused from reflected power and that a circulator can be provided to prevent reflected power from reaching the microwave generation part. However, Nobue et al. fails to recognize that the circulator itself could be damaged. Torngren et al. also does not recognize that the circulator itself could be damaged. Because of this, one skilled in the art would not have recognized these references as disclosing determining "if the backward power exceeds a power threshold within a time scale that prevents electrical stress or damage to the circulator," as recited in independent claims 1, 8, and 15” (pages 13-14 of the Applicant’s Arguments)

However, the Office submits then that if Nobue discloses that the circulator transmits power and the Nobue has a “fear that the microwave generation part could be damaged,” then it should be reasonable to conclude under broadest reasonable interpretation that Nobue’s invention would have also prevented damage to the circulator.
	In the Specification, the Applicant clarifies what “damage” is sought to be prevented:
The circulator 104 is a low-power rated circulator. This means that, for a multi- port system, the circulator has a maximum rating of that is less than the maximum backward power, which it may sustain for less than about 10 nanoseconds. Circulators may suffer two different stresses: electrical stress, due to the forward power and the vectorial sum of forward and reflected waves (in principle with arbitrary phase relation) and thermal stress, due to the power the circulator has to dissipate, which are the sum of the insertion losses caused by the forward and reflected power flowing through it. The time constant of E-field stress is in the nanosecond time frame while the time constant of thermal stress is tenths of seconds time frame. Because of the much more rapid effects of electrical stress, the thermal effects are not as significant of a problem as the solution described herein will stop the source of thermal stress well before it could become a problem. Electrical field stress, however, could cause damage to the hardware if the field strength exceeds the specified rating for which the circuitry and components (i.e., the circulator). (paragraph 0037 of the Specification)”

Similarly, Nobue teaches the following with respect to the function of the circulator:
“A semiconductor element has lower thermal durability in comparison to the magnetron, and thus there is a fear that the element is destructed when exposed to high heat. In case that the microwave generation part formed with using the 

Although Nobue does not explicitly disclose reducing the power to prevent damage to the circulator, it would be obvious to one of ordinary skill in the art that reducing the power to amplification elements of the circuity elements would also create the conditions by which the power is reduced to the circulator (referring to fig. 1 of Nobue and shown on page 13 of the Applicant’s Arguments, where the elements involved in generating power are in series with the circulator 118).  The Applicant discloses that the circulator prevents “electrical stress” and “thermal stress” caused by excessive power.  Likewise, Nobue designed the circulator to redirect power when a 10% power threshold is exceeded, so as to prevent destruction caused by high heat (paragraphs 0003, 0063, 0070, and 0294).  Furthermore, under broadest reasonable interpretation, the examiner can construe the circulator as a “microwave generation part,” since, as the Applicant notes on page 13, Nobue’s circulator transmits and recirculates “a power amount of the microwave.”  Therefore, the circulator can be construed as a microwave generation part of which Nobue is fearful of damaging, as the Applicant notes on page 14 of the provided Arguments.
If the Applicant sees the novelty of the current application as a design that permits use of and prevents damage to “low-power rated circulators” (referring to paragraph 0016 of the Specification), then recommend that the Applicant amend the claims with this limitation and provide clarity on what the Applicant considers to be a “low-power rated circulator.”  Nonetheless, the Office maintains that Nobue teaches using the circulator to reduce potential damage to all the of the circuitry elements in Nobue’s microwave to include the circulator itself.
On page 14 of the Arguments, the Applicant states the following:
teaches away from the use of such a dummy load since that would mean that the reflected microwaves are no longer re-directed by the circulator 118 to the second feeding part 106, which would result in no power being transmitted by the second feeding part 106 to the second heating chamber 100b. This proposed modification would destroy the ability of the Nobue et al. microwave oven to deliver microwaves to a portion of the oven and thereby assist in the heating of the article 101” (page 14 of the Applicant’s Arguments)

However, Nobue teaches the following with respect to the use a dummy loads:
	“Also, for example, Japanese Unexamined Utility Model Publication No. S60-019190 discloses an apparatus in which reflected power returned from a heating chamber is consumed by a dummy resistance plate provided on an outer wall surface in an upper part of the heating chamber, and is utilized for retaining heat in the heating chamber” (paragraph 0004 of Nobue).

Nobue improves on the design of Japanese Unexamined Utility Model Publication No. S60-019190 “in order to achieve improvement in heating efficiency” (paragraph 0005) by using a lower part of the heating chamber as a dummy load, which is seen in fig. 6 below:

    PNG
    media_image1.png
    266
    542
    media_image1.png
    Greyscale

Thus, instead of teaching away, Nobue actually teaches toward using dummy loads.  As a result, the Office maintains that it would be reasonable to modify Nobue in view of Tongren.  Tongren’s design for a dummy load offers the advantage of determining when a microwave oven might be empty, which would enable the control part to reduce the power.  Additionally, the Office respectfully disagrees with the Applicant’s assertion that the combination of Nobue with 
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/15/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761